DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I in the reply filed on July 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-38 are currently pending. 
Claims 10-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency I – Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). In the instant case Table 9 recites six nucleotide sequences that are not identified by their SEQ ID NOs:.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency II - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosure is located in Fig 13.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 


Claim Interpretation
4.	The claims recite the following limitations:
		(i) a probe comprising a nucleotide sequence of SEQ ID NO: 10
		(ii) a first primer comprising a nucleotide sequence of SEQ ID NO: 11
		(iii) a second primer comprising a nucleotide sequence of SEQ ID NO: 12
(iv) a hALB probe comprising a nucleotide sequence of SEQ ID NO: 22
		(v) a first hALB primer comprising a nucleotide sequence of SEQ ID NO: 23
		(vii) a second hALB primer  comprising a nucleotide sequence of SEQ ID NO: 24

The claims recite open language (comprising) and use the word “a” to refer to sequences identified by SEQ ID NOs:. The breadth of these limitations will be discussed with respect to (i). Regarding (i), the recited language encompasses nucleic acids that comprise the full length sequence of SEQ ID NO: 10 or any portion of SEQ ID NO: 10.  The probe of (i) above is anticipated by any dinucleotide or larger oligonucleotide sequence.  It is noted that if the word “a” was changed to “the” in (i) above, the phrasing would claim only nucleic acids that comprise the full length of SEQ ID NO: 10, with or without additional nucleotides at either or both ends. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over NEB catalog (1998/1999 pages 121, 284) in view of Rothstein (PNAS 1994 Vol 91 pages 4155-4159).
MPEP 2111.02 states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the structural limitations are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A kit for quantitating transgene integration into a chimeric antigen receptor (CAR) T cell” (clm 3)  merely sets forth the intended use of the product, but does not limit the scope of the claims. 
The NEB catalog offered for sale a random primer mix of 6, 9, 12 and 24 mer primers. As the calculation below shows, about 3.2 x 108 molecules of every single 12-mer are present in each tube of 12 mer nucleotides. No calculation is provided for the 6 or 9 mers as they will necessarily contain more of every n-mer than that calculated for the 12 mer. With regard to the 24mers, about 9 molecules of every 24 mer are statistically expected to be present in each tube.
a.Molecular weight of 12-mer:12 x 325 daltons/nucleotide = 3,900 daltons = 3,900 g/molb.Total number of possible 12-mers:412 = 1.6 x 107 moleculesc.How many/molecules of 12-mer in a vial sold bv NEB:1 A260 unit = 33 mg = 3.3 x 10-5 g3.3 x 10-5 g / 3,900 g/mol = 8.4 x 10-9 mol(8.4 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 5 x 1015 moleculesd.How many/molecules of each 12-mer in a single vial:5 xl015 molecules / 1.6 x 107molecules = 3.2 x 108 molecules of each 12-mer per viale.Molecular weight of 24-mer:24 x 325 daltons/nucleotide = 7,800 daltons = 7,800 g/molf.Total number of possible 24-mers:424 = 2.8 x 1014 moleculesg.How many/molecules of 24-mer in a vial sold bv NEB:1 A260 unit = 33 mg = 3.3 x 10-5 g3.3 x 10-5 g / 7,800 g/mol = 4.2 x 10-9 mol(4.2 x 10-9 mol) x (6.02 x 1023 molecules/mol) = 2.5 x 1015 molecules
h.
How many/molecules of each 24-mer in a single vial:2.5 xl015 molecules / 2.8 x 1014molecules = 9 molecules/vial
Regarding Claims 1 and 3, the 12-mer vial sold in the NEB catalog will inherently and necessarily contain nucleic acids that comprise 12bp portions of SEQ ID NOs: 10-12. The term “kit" in claim 3 has been interpreted to mean a collection of reagents. 
Regarding Claim 7, the 12-mer vial sold in the NEB catalog will inherently and necessarily contain nucleic acids that comprise 12bp portions of SEQ ID NOs: 22-24.
Regarding Claim 9, the 12-mer vial sold in the NEB catalog will inherently and necessarily contain nucleic acids that hybridize to any reference gene.
The NEB catalog does not teach primers that are labeled (clms 1, 3, and 7).  The NEB catalog does not teach primers that are labeled with a radioactive isotope, an enzyme substrate, a chemiluminescent agent, a fluorophore, a fluorescence quencher, an enzyme, a chemical, or a combination thereof (clms 2, 4, and 8). 
However the NEB Catalog suggests that the kit can be used for universal detection and visualization of DNA fragments, citing the method of Rothstein et al.  The method used by Rothstein et al. utilizes a primer labeled at the 3’ end with fluorescein-conjugated dUTP and/or anti-fluorescein-conjugated horseradish peroxidase (see page 4156, first column). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified 12-mers by conjugating to them a detectable label as suggested by Rothstein.  One of skill in the art would have been motivated to conjugate a detectable label to the primers so that they can be used for universal detection and visualization of DNA fragments.   

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over NEB catalog (1998/1999 pages 121, 284) in view of Rothstein (PNAS 1994 Vol 91 pages 4155-4159) and Fahey (US 2011/0251091 Pub 10/13/2011).
	The teachings of NEB and Rothstein are discussed above. 
	The combined references do not teach a kit that comprises an array that comprises the probe (clm 5).  The combined references do not teach the array is a multi-well plate (clm 6). 
	However Fahey teaches a kit comprising primers and probes.  Fahey teaches that the probes and/or primers can be provided on a microarray or can be provided in separate vials or wells of an assay plate (e.g., a microtiter plate) (para 0118). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of NEB and Rothstein by placing the nucleic acids in a multi-well plate in the kit as suggested by Fahey.  One of skill in the art would have been motivated to put the nucleic acids in a multi-well plate because such plates were known in the art and were routinely used in the art when performing amplification reactions.  

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a composition of matter.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The claims are drawn to the following nucleic acids:
		
(i) a first primer comprising a nucleotide sequence of SEQ ID NO: 11
		(ii) a second primer comprising a nucleotide sequence of SEQ ID NO: 12
		(iii) a first hALB primer comprising a nucleotide sequence of SEQ ID NO: 23
		(iv) a second hALB primer  comprising a nucleotide sequence of SEQ ID NO: 24

The markedly different characteristics analysis has been used to determine if the nature based products (the primers) are an exception.  Regarding (i)-(iv), the recited language encompasses nucleic acids that comprise the full length sequence of SEQ ID NOs: or any portion of the SEQ ID NOs:. In the instant case 2mers, 3mers, 4mers, 5mers, etc. of SEQ ID NOs: 11-12 and 23-24 can be found in nature. The nature based products have been compared to their natural counterparts.  There is no indication that the primers have any characteristics that are different from the naturally occurring nucleic acids. There is no difference in function, structure, or other properties. It is noted that the primers are recited as being in a “kit”.  However the claims do not require that the primers interact with each other in the kit. There is no indication that the primers being present in a “kit” changes the function, structure, or other properties of the primers. Because the claimed primers do not have markedly different characteristics, they are a product of nature exception. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
In addition to the judicial exceptions the claims recite the following limitations
(i) a probe comprising a nucleotide sequence of SEQ ID NO: 10 and at least one label attached to the probe
		(ii) a hALB probe comprising a nucleotide sequence of SEQ ID NO: 22 and at least one label attached to the probe. 

		wherein the kit comprises a array that comprises the probe
		wherein the array is a multi-well plate. 

The sequences for the probes are recited at a high level of generality. The recited language encompasses nucleic acids that comprise the full length sequence of SEQ ID NOs: or any portion of the SEQ ID NOs: with a label attached.  This limitation fails to meaningfully limit the claims because both the probe and labels are general and non-specific.  Additionally because probes must be contained on some support or in a container to use them, merely reciting a generic “multi well plate” fails to meaningfully limit the claims and is equivalent to adding the words “apply it” to the judicial exception. Accordingly there are no additional elements that integrate the recited judicial exceptions into a practical application. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite the following limitations
(i) a probe comprising a nucleotide sequence of SEQ ID NO: 10 and at least one label attached to the probe
		(ii) a hALB probe comprising a nucleotide sequence of SEQ ID NO: 22 and at least one label attached to the probe. 

		wherein the kit comprises a array that comprises the probe
		wherein the array is a multi-well plate. 

The sequences for the probes are recited at a high level of generality. The recited language encompasses nucleic acids that comprise the full length sequence of SEQ ID NOs: or any portion of the SEQ ID NOs: with a label attached.  At the time the invention was made, labeling generic probes was well known, routine, and conventional in the art.  Further kits comprising multi-well plates were also well established, routine, and conventional in the art.  Thus, the claims as a whole do not amount to significantly more than each “product of nature” by itself, and the claims do not quality as eligible subject matter.

9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/            Primary Examiner, Art Unit 1634